DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the fertilizer composition of claim 2" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 2 is cancelled. For the purposes of examination, this limitation is interpreted as "the fertilizer composition of claim 1".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9-10, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US Patent Publication No. 2016/0229763 A1).

In regard to claim 1, Wheeler et al. disclose a granular fertilizer composition [Paragraph 0025] comprising:
first granules comprising a source of phosphorus (e.g. monoammonium phosphate or diammonium phosphate) [Paragraph 0026] substantially encapsulated by a coating (e.g. at least partially coating the granule: Wheeler’s disclosed “range” of coating encompasses “substantially encapsulated” and therefore makes obvious a substantially encapsulated granule) [Paragraph 0025], wherein said coating comprises a complexing agent and a surfactant [Paragraph 0033-0036], wherein Wheeler’s complexing agent comprises leonardite which inherently includes an amount of humic acid and fulvic 
third granules comprising a source of sulfur (e.g. ammonium sulfate granules in a blend of monoammonium phosphate and ammonium sulfate granules) [Paragraph 0050].

In regard to claim 3, Wheeler et al. disclose a composition wherein said polymer is an anionic polymer (e.g. lignosulfante, alkylated poly sugars) [Paragraph 0037].

In regard to claim 9, Wheeler et al. disclose first granules comprising a source of phosphorus (e.g. monoammonium phosphate or diammonium phosphate) [Paragraph 0026]

In regard to claim 10, Wheelers’ “first granules” comprise a source of phosphorus (e.g. monoammonium phosphate or diammonium phosphate) [Paragraph 0026] and coating components including 0.5%-10% by weight complexing agent [Paragraph 0035] and 0.1%-5% by weight surfactant [Paragraph 0037]. Therefore, one of skill in the art would expect the coated granules to comprise from about 85% to about 99.4% by weight of said source of phosphorus. This value lies inside Applicant’s claimed range.

In regard to claim 17, Wheeler et al. disclose granular materials uniform in size [Paragraph 0004] which prevents segregation and uneven distribution of nutrients.

In regard to claims 18 and 20, Wheeler et al. disclose blending first granules of monoammonium phosphate (11-52-0) and third granules ammonium sulfate (21-0-0-24S) with muriate of potash (0-0-60) for a combined N-P-K ratio of 12-16-16-10S [Paragraph 0050]. However, the weight percentage of the .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US Patent Publication No. 2016/0229763 A1) in view of von Locquenghien et al. (US Patent No. 6,309,439 B1).

In regard to claim 6, Wheeler et al. does not explicitly teach wherein said coating comprises titanium dioxide.

The von Locquenghien reference discloses granules comprising a source of phosphorus substantially encapsulated by a coating [Column 5, lines 30-45], wherein the coating comprises titanium dioxide powdered solids to prevent sticking and caking [Column 4, lines 1-5]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a titanium dioxide component within the coating of the Wheeler reference because potential sticking subjects the coating to damage during, for example, transfer or broadcast [Column 2, lines 1-7]. One of ordinary skill in the art would have been motivated to do to ensure separation of the coated granules to prevent uneven distribution of the nutrients present in Wheeler’s granule(s).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US Patent Publication No. 2016/0229763 A1) in view of Wright et al. (US Patent Publication No. 2012/0090367).



Wright et al. is directed to coated fertilizer particles [Abstract]. Blending a swelling clay material (e.g. bentonite) with sulfur to create a controlled release plant nutrient sulfate fertilizer accelerates the breakdown of the solid sulfur into small particulate size distribution that promotes conversion of the sulfur to plant nutrient sulfate [Paragraph 0006-0007]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a bentonite clay component within the third granules disclosed by Wheeler. One of ordinary skill in the art would have been motivated to do so to improve sulfur nutrient availability and release to the soil or plant.

Claims 1, 7, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over de la Garza et al. (US Patent Publication No. 2011/0286799 A1) in view of Peacock et al. (US Patent Publication No. 2002/0011088 A1) as evidenced by Aoki et al. (US Patent Publication No. 2009/0165515 A1).

In regard to claims 1 and 7, de la Garza et al. is directed to a granular fertilizer composition comprising “second granules” comprising a hydrated aluminosilicate (e.g. clinoptilolite) [Paragraph 0042] having a plurality of pores formed therein and comprising a source of boron, a source of copper, a source of manganese, and a source of zinc, each of said source of boron, said source of copper, said source of manganese, and said source of zinc being affixed to an inner surface of one or more of said plurality of pores via impregnation [Paragraph 0055].


Peacock et al. is directed to a sulfur fertilizer composition [Abstract]. Sulfur, when oxidized to its sulfate form, is an essential nutrient for plant growth. To provide the sulfur in a form suitable for application to soil, the sulfur is typically bulk blended with granular fertilizers such as phosphates, nitrates, ureas, and/or potashes to form a physical blend. This blend is then applied to soil by various means such as broadcasting or banding to supply the soil with sulfur, as well as additional nutrients found in the granular fertilizers [Paragraph 0003]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include sulfur granules as part of a bulk blend in addition to de la Garza’s nutrient-containing granules in order to provide the essential plant nutrient, sulfur. One of ordinary skill in the art would have been motivated to formulate a bulk blend fertilizer of primary and secondary nutrients in the desired proportions for mixing together to suit the specific nutrient needs of the environment/crop/plant. Bulk blend fertilizes prepared by blending fertilizers containing various fertilizer components such as nitrogen, a phosphate, and potassium in advance of fertilization are widely used [Aoki, Paragraph 0004]. Elements used in large quantities by the plant are termed macronutrients, which can be further defined as primary or secondary.  The primary nutrients include nitrogen (N), phosphorus (P), and potassium (K).  The secondary nutrients include calcium (Ca), magnesium (Mg), and sulfur (S).

In regard to claim 16, Peacock et al. disclose a source of sulfur which is insoluble in water (e.g. elemental sulfur) [Paragraph 0014].



In regard to claim 19, de la Garza et al. is directed to a granular fertilizer composition comprising “second granules” comprising a hydrated aluminosilicate (e.g. clinoptilolite) [Paragraph 0042] having a plurality of pores formed therein and comprising a source of boron, a source of copper, a source of manganese, and a source of zinc, each of said source of boron, said source of copper, said source of manganese, and said source of zinc being affixed to an inner surface of one or more of said plurality of pores via impregnation [Paragraph 0055] but does not explicitly disclose a composition comprising from about 3% to about 20% by weight of said second granules. However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical [MPEP 2144.05 IIA]. In this case, the amount of de la Garza’s granular component in the total fertilizer composition can be determined via routine experimentation by one of ordinary skill in the art. Fertilizer compositions may be combined with additional nutrient containing materials or water at values within the claimed ranges.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over de la Garza et al. (US Patent Publication No. 2011/0286799 A1) in view of Peacock et al. (US Patent Publication No. 2002/0011088 A1) as evidenced by Aoki et al. (US Patent Publication No. 2009/0165515 A1) and further in view of Hidaka et al. (US Patent No. 6,294,633 B1).

In regard to claim 8, de la Garza discloses a hydrated aluminosilicate (e.g. clinoptilolite) [Paragraph 0042] having a plurality of pores but does not explicitly disclose a composition wherein said plurality of pores have an average diameter less than about 2 nm.  

	Hidaka et al. discloses a variety of inexpensive, easily available molecular sieves, for example, aluminosilicates or silicoaluminophosphates (SAPO) having micropore diameters of not more than 1 nm, such as chabazite, erionite, ferrierite, epistilbite, clinoptilolite, paulingite, phillipsite, levynite, zeolite-A, rho, ZK-5 and FU-1. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize commercially available, inexpensive, well-known and industry accepted clinoptilolite as the component of the de la Garza invention. One of ordinary skill in the art would have been motivated to do so because wherein the general conditions of a claim are disclosed in the prior art (de la Garza), it is not inventive to discover the optimum or workable ranges for pore size by routine experimentation utilizing well-known products.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over de la Garza et al. (US Patent Publication No. 2011/0286799 A1) in view of Peacock et al. (US Patent Publication No. 2002/0011088 A1) as evidenced by Aoki et al. (US Patent Publication No. 2009/0165515 A1) and further in view of Green (US Patent Publication No. 2004/0050126 A1).


The Green reference is directed to the use of nutrients in soluble form in fertilizer formulations, the zinc, copper, manganese, and boron nutrients may be in the form of sulfates (e.g. zinc sulfate, manganese sulfate, copper sulfate) or sodium octoborate [Paragraph 0030].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize well-known and industry accepted soluble fertilizer components like those disclosed in the Green reference as the source of boron, copper, manganese, and zinc required by de la Garza. One of ordinary skill in the art would have been motivated to do so because de la Garza’s impregnation process involves subjecting the nutrient-containing components in aqueous solution to a liquid impregnation step and it would have been obvious to utilize water-soluble components in this way.

Response to Arguments
Applicant’s arguments (Pg. 6), filed 09/16/2021, with respect to the rejection of the claims based on the teachings of the Sanders, Ding and Yunzheng references have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        October 6, 2021